UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4717



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TYSON JEVON LASALLE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:00-cr-00032)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick G. Davis, LAW OFFICE OF RODERICK G. DAVIS, PLLC,
Charlotte, North Carolina, for Appellant. Gretchen C.F. Shappert,
United States Attorney, Thomas Cullen, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyson Jevon LaSalle appeals from the district court’s

order   revoking       his   supervised    release     and     sentencing    him   to

thirteen months imprisonment after he admitted to a violation of

his supervised release. Finding no reversible error, we affirm the

revocation order and the sentence imposed.

            LaSalle contends that his sentence is unreasonable.                    We

note that the sentence was within the advisory guideline range of

seven to thirteen months, see U.S. Sentencing Guidelines Manual

§ 7B1.4(a) (2000), and it was within the applicable statutory

maximum   of    five    years.       See   18   U.S.C.   §   3583(e)(3)      (2000).

Additionally,       before     imposing    sentence,     the    court   heard      the

parties’ arguments concerning the application of the permissible 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) factors.                See 18 U.S.C.

§ 3583(e)(3).       We conclude that LaSalle’s thirteen-month sentence

was not plainly unreasonable.              See United States v. Crudup, 461

F.3d 433, 439-40 (4th Cir. 2006), petition for cert. filed (Nov. 3,

2006) (No. 06-7631); United States v. Moreland, 437 F.3d 424, 433

(4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

            Accordingly,        we   affirm     the   district     court’s    order

revoking LaSalle’s supervised release and imposing a thirteen-month

sentence.      We   dispense     with   oral    argument because the facts and




                                        - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -